TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00443-CV



                                 In re Loyd Landon Sorrow


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Loyd Landon Sorrow has filed a pro se petition for writ of mandamus

complaining of the Travis County District Court’s order transferring venue of his suit to

Brazoria County District Court, which later granted defendants’ summary-judgment motion and

dismissed the case with prejudice. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1.

Having reviewed the petition and record provided, we deny the petition for writ of mandamus. See

Tex. R. App. P. 52.8.



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: August 5, 2015